Citation Nr: 0212228	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  95-40 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.  

(The issue of entitlement to an increased rating for a 
respiratory disorder will be addressed in a later decision of 
the Board.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from September 1954 to August 
1956, and from January 1991 to June 1991.  The veteran's DD-
214 shows that he served in the Southwest Asia theater of 
operations during Operation Desert Shield/Desert Storm.  

This matter comes before the Board of Veteran's Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  When the case 
was before the Board in May 2001, multiple issues were 
decided while the issues of entitlement to service connection 
for chronic fatigue and entitlement to an increased rating 
for a respiratory disorder were remanded for further 
development.  The case was returned to the Board in August 
2002.  

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for a respiratory 
disorder pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
any notice of the development required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained.  

2.  The veteran does not have chronic fatigue syndrome, nor 
has he manifested chronic fatigue due to a diagnosed or 
undiagnosed illness. 


CONCLUSION OF LAW

The requirements for service connection for chronic fatigue, 
to include as due to undiagnosed illness, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1117 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefits sought on appeal.  In addition, 
a letter was sent to the veteran and his representative in 
September 2001 advising them of the obligations of VA and the 
veteran under the VCAA.  They were advised of the evidence 
and information necessary to substantiate the claim, the 
information and evidence that the veteran should submit, and 
the assistance that VA would provide in obtaining evidence 
and information in support of the claim.  The RO has obtained 
the service medical records (SMRs) and post-service medical 
records, and provided the veteran with current VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  

In sum, the facts relevant to this claim have been properly 
developed and no further action is required to comply with 
the provisions of the VCAA or the implementing regulations.  
Accordingly, the Board will address the merits of the 
veteran's claim. 

Factual Background

Service medical records (SMRs) are negative for evidence of 
fatigue.  The veteran's claim for service connection for 
chronic fatigue was filed in September 1992. 

On VA examination in December 1992 the veteran's complaints 
included increased fatigue and waking up 8-10 times during 
the night since returning from the Persian Gulf as well as 
episodes of night sweats.  The impressions following 
examination included a history of an adjustment reaction with 
fatigue and insomnia. 

The veteran testified in December 1995 at an RO hearing that 
he had fatigue and that, on intermittent days, he lacked 
energy. 

VA outpatient treatment (VAOPT) records from 1993 to 1995 
include a record of a Persian Gulf medical examination in 
April 1993 reflecting the veteran's complaints of easy 
fatigability and difficulty breathing.  The examiner stated 
that given the veteran's weight gain, slightly dry skin, and 
loss of energy, he could possibly be hypothyroid.  The 
pertinent impression was possible hypothyroidism.  The 
examiner additionally noted that there was no evidence of any 
disease unique to Persian Gulf service.  

In an Undiagnosed Illnesses Questionnaire submitted in 
September 1996, the veteran reported having multiple 
symptoms, including fatigue, headache, muscle pain, joint 
pain, and sleep disturbance.  

In December 1996 the veteran's spouse stated that the veteran 
had, in pertinent part, fatigue, sleeplessness, joint pain, 
trouble remembering, and swollen glands in front of his ears.  

On VA psychiatric examination in May 1997 the veteran 
reported feeling anxious and having intermittent memory 
lapses.  On clinical evaluation his recent and remote memory 
appeared to be good.  The diagnosis was that no psychiatric 
disorder was found.  

On VA general medical examination in May 1997 the veteran 
reported having chronic fatigue with frequent night sweats 
for the past 2 1/2 years.  The fatigue consisted of being 
tired and lacking energy.  He also complained of intermittent 
swollen glands, mainly in the cervical area.  On clinical 
evaluation there was no lymphadenopathy or other evidence of 
hemic or lymphatic disease.  

With respect to his musculoskeletal system, the veteran 
complained of intermittent pain in his knees and elbows.  A 
clinical evaluation was within normal limits for both sets of 
joints.  X-rays of his elbows were within normal limits, 
while a study of the knees revealed mild degenerative joint 
disease (DJD).  

The diagnoses included a history of fatigue and intermittent 
swollen glands, absent on examination. 

In November 2001 the veteran stated that he continued to have 
fatigue and had sleep disturbance and pain in his joints and 
legs.  

Records of Dr. Tettamanti from 1996 to 2001 are negative for 
complaints of fatigue.  

On VA examination in April 2002, the veteran did not complain 
of chronic fatigue.  He stated he was often tired when he 
awoke.  He reported a number of problems, including anxiety, 
swelling of his extremities, pain of his joints and calves, 
and difficulty breathing.  He did not relate a history of any 
onset of an illness characterized by any degree of 
debilitation from fatigue, flu symptoms, fibromyalgia or 
asthenia to any significant extent.  He had never had his 
work or daily activities reduced by fifty percent.  He had no 
acute onset of a condition nor any fever or pharyngitis.  He 
did not have a history of palpably tender glands and the 
aches and weakness of his muscles had improved since he was 
given elastic stockings.  He had had some edema of his lower 
extremities which was thought to be related to some abdominal 
swelling and chronic ascites secondary to alcoholism.  He did 
not complain of undue fatigue lasting after exercise or of 
headaches requiring therapy.  He did not have migratory joint 
pain, although he was quick to complain of many symptoms.  He 
had a sleep disturbance with insomnia and restlessness.  He 
liked to be physically active.  He might wake up tired.  He 
liked to be active and busy.  After a physical examination 
the impression was that he did not meet the criteria for 
chronic fatigue syndrome.  The examiner stated that the 
veteran's whole habitus, attitude, and activities were 
against such an assessment.  For example, unlike many who 
seemed to be either fatigued or moved slowly or who acted 
depressed, the veteran literally bounded from his chair in 
the examining room to come in for the examination and he was 
alert, cooperative, and vigorous throughout the examination.  

Analysis

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for a disease initially diagnosed after service discharge 
when all evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d). 

Service-connected compensation may be paid to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness or a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis. Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  38 
U.S.C.A. § 1117(a) (West Supp. 2002); 38 C.F.R. § 3.317 
(2001).

The veteran's DD-214 reflects that he served in the Southwest 
Asia theater of operations during the Persian Gulf War.  
Thus, for purposes of analysis under 38 C.F.R. § 3.317, the 
Board finds that the veteran had active military service in 
the Southwest Asia theater of operations during the Gulf War.  

There is no medical or objective evidence of chronic fatigue 
during service.  Moreover, there is no medical evidence 
showing that the veteran has been diagnosed with chronic 
fatigue syndrome.  To the contrary, the medical evidence 
shows that the veteran does not have this multisymptom 
complex.  

The record does document the statements of the veteran and 
his spouse to the effect that the veteran experiences 
fatigue.  Adjustment disorder was considered a possible cause 
of the veteran's complaint of fatigue in December 1992, but 
adjustment disorder was diagnosed by history only in December 
1992 and the later medical evidence shows that the veteran 
has no psychiatric disorder.  Hypothyroidism was also 
considered a possible cause of the veteran's fatigue in April 
1993, but a diagnosis of hypothyroidism was not confirmed in 
April 1993 or thereafter.  Thus, chronic fatigue is not 
attributable to a known clinical diagnosis.

The veteran did not claim to experience chronic fatigue when 
he was most recently examined for this disability by VA in 
April 2002.  Rather, he reported that he was sometimes tired 
when awoke in the morning.  This examiner observed no 
objective indications of chronic fatigue.  In fact, this 
examiner noted that the veteran's actions were inconsistent 
with those of a person with chronic fatigue.  The Board has 
examined the record for objective indications of chronic 
fatigue, but has found none.  

In sum, the preponderance of the evidence establishes that 
the veteran does not have chronic fatigue syndrome, does not 
have chronic fatigue due to a diagnosed illness, and does not 
have chronic fatigue due to an undiagnosed illness.


ORDER

Service connection for chronic fatigue, to include as due to 
an undiagnosed illness, is denied.  

______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

